Citation Nr: 1102275	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for total left knee replacement.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from June 1955 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which assigned a 30 percent disability rating for the 
Veteran's service-connected total left knee replacement after the 
expiration of the one year period following the implant of the 
prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  An 
April 2008 rating decision denied entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue involving TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected knee disability required 
total left knee replacement surgery in August 2005, with revision 
surgery of the patella in May 2007.  

2.  The service-connected total left knee replacement is 
manifested by full extension to 0 degrees; flexion to 125 
degrees; moderate laxity on valgus testing; mild laxity on varus 
testing; mild atrophy of the left calf muscle; and, complaints of 
pain and discomfort.  

3.  The service-connected total left knee replacement is not 
manifested by ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
the service-connected total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5055, 5256, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated November 2006, with respect to his claim for a disability 
rating in excess of 30 percent for his left knee replacement.  
This notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, the relative duties 
of VA and the claimant to obtain evidence, and notification of 
the laws regarding degrees of disability and effective dates.  
This notice also substantially complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; 
VA examination reports; private medical records; assisted the 
appellant in obtaining evidence; and, afforded him the 
opportunity to present statements and evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file and he 
has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The veteran seeks entitlement to a disability rating in excess of 
30 percent  for his service-connected total left knee 
replacement.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The Veteran has been service-connected for a left knee 
disability.  His symptoms of knee pain became so severe that he 
ultimately required total knee replacement surgery at a private 
medical facility in August 2005.  

An August 2006 letter from Dr. Lyon, the Veteran's private 
physician, indicates that the Veteran was examined one year 
subsequent to his total knee replacement surgery.  The Veteran 
reported generally that the left knee was "okay except he 
experienced pain when going downhill and he has pain after 
sitting.  He cannot sit very long with the [left] knee flexed 
secondary to discomfort."  Examination revealed both knees to 
"appear symmetrical.  Both extend fully and both flex well.  The 
right flexes to 130 degrees and the left flexes to 120 degrees.  
Both knees are stable to medial lateral and anterior posterior 
stress."  A small amount of fluid was noted on the left knee but 
it was without localized tenderness or ligamentous discomfort.  
Because of the complaints of use related pain, the physician 
ordered a follow-up visit in six months.  

In December 2006, a VA Compensation and Pension examination of 
the knee was conducted.  The Veteran reported complaints of daily 
pain flare-ups for short periods of time.  He also reported he 
was not able to walk for more than five minutes or more than a 
city block, along with difficulty climbing stairs.  He used a 
cane to ambulate.  Physical examination of the left knee revealed 
moderate crepitus.  Range of motion testing revealed full 
extension to 0 degrees and flexion to 115 degrees.  Crepitus and 
pain were noted with movement and manipulation of the knee.  
Examination also revealed "very mild laxity to varus and valgus 
testing," along with a one centimeter atrophy of the right calf 
muscle.  

An April 2007 letter from Dr. Lyon noted that the Veteran's 
complaints of use-related pain of the left knee, especially with 
going down stairs, had increased.  The physician noted that x-ray 
examination revealed that the left knee patella was laterally 
riding and the Veteran was referred for another orthopedic 
evaluation for a second opinion.  

In April 2007 the second private orthopedic evaluation of the 
Veteran was conducted.  The noted complaints of symptoms similar 
to those noted by Dr. Lyon.  Physical examination revealed that 
the Veteran walked without a limp and without any aids.  Left 
knee alignment was normal.  Range of motion testing revealed full 
extension to 0 degrees and flexion to 110 degrees.  There was no 
swelling, effusion, or tenderness.  X-ray and magnetic resonance 
imaging (MRI) examination were conducted.  Ultimately the 
impression agreed with Dr. Lyon's impression that there was a 
"definite lateral tilt and probably tethering of the [left knee] 
patella by a lateral band."  Surgical revision was indicated.  

Private surgical records dated May 2007 reveal that the Veteran's 
left knee revision surgery was conducted and included a lateral 
retinacular release and a synovectomy to remove excess tissue and 
adhesions of the left patella.  

In July 2007, Dr. Lyon conducted a post-surgical follow-up 
examination of the Veteran.  Post-surgery, the Veteran's left 
"knee discomfort has been distinctly improved.  He was able to 
walk three-quarters of a mild [sic] the other day with only a 
mild flare of discomfort.  His general level of comfort is 
significantly better than it was prior to the operative 
procedure."  On examination both knees demonstrated "good 
extension and flexion."  The physician noted that the Veteran 
still had five weeks of post-operative recovery but that his 
function had improved and that he was expected to maintain the 
improvement.  

In October 2009, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran reported 
difficulty walking up or down hills, climbing ladders, or walking 
more than two blocks on level ground.  Physical examination of 
the left knee a well healed, non-tender surgical scar.  Range of 
motion testing revealed full extension to 0 degrees and flexion 
to 125 degrees.  Discomfort and pain on motion and manipulation 
of the knee were noted.  There was moderate laxity on valgus 
testing and mild laxity on varus testing.  There was mild atrophy 
of the left calf muscle with it being one centimeter smaller in 
circumference when compared to the right calf muscle.  The 
assessment was "left knee strain with mild to moderate 
ligamentous laxity and mild instability of the left knee, status 
post total knee replacement."  The examiner noted that the 
Veteran's complaints of pain were the major functional impact and 
there was no change in function with repetitive motion of the 
left knee.  

The Veteran's service-connected left total left knee replacement 
is rated under Diagnostic Code 5055 for prosthetic replacement of 
the knee joint.  A 100 percent disability rating is assigned for 
1 year following implantation of prosthesis.  Subsequent to this 
the minimum assignable rating is 30 percent.  A 60 percent rating 
is to be assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
Intermediate degrees of residual weakness, pain, or limitation of 
motion are to be rated by analogy to diagnostic codes 5256, 5261, 
5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

The Veteran is service-connected for a left knee disability which 
increased in severity until he required total left knee 
replacement surgery in August 2005.  At that point the Diagnostic 
Code of his disability was changed to Diagnostic Code 5055, knee 
replacement (prosthesis), and he was assigned a 100 percent 
disability rating.  In May 2007 he required a revision surgery on 
the left knee to correct lateral tilt probably tethering of the 
patella.  The Veteran was subsequently assigned a 30 percent 
disability rating effective January 2008.  As such, the Veteran 
was assigned a 100 percent disability rating for his total left 
knee replacement effective from August 2005 which was the date of 
his prosthetic replacement surgery, until January 2008, which is 
more than the 1 year following prosthetic replacement surgery as 
required by Diagnostic Code 5005.  The Veteran had a revision 
surgery in April 2007 to correct the lateral tilt to his left 
patella; this surgery is not prosthetic replacement surgery as 
defined by the regulation.  By continuing the 100 percent 
schedular rating under Diagnostic Code 5055 until January 2008 
the RO continued the 100 percent rating past any date when 
temporary total disability ratings might have been assigned.  See 
38 C.F.R. §§ 4.29, 4.30.  

The Veteran is now assigned the 30 percent disability rating for 
his service-connected left knee replacement.  The key matter is 
whether the Veteran's total left knee replacement warrants the 
assignment of a disability rating above the minimum 30 percent 
disability rating from January 2008.  

The evidence subsequent to January 2008 shows that the Veteran's 
left knee has full extension to 0 degrees and flexion to 125 
degrees.  The normal range of motion of the knee is extension to 
0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  He has moderate laxity and mild instability of the knee.  He 
reports complaints of pain with movement and walking, but he is 
able to walk without any assistance devices.  The evidence does 
not show that the Veteran has chronic residuals consisting of 
severe painful motion or weakness to warrant the assignment of a 
60 percent disability rating.  The evidence does not show that 
the Veteran has ankylosis, limitation of extension, or 
compensable limitation of flexion.  Accordingly, rating by 
analogy under Diagnostic Codes 5256, 5261, or 5262 is not for 
consideration.  The preponderance of the evidence is against the 
claim for a disability rating in excess of 30 percent rating for 
service-connected total left knee replacement; there is no doubt 
to be resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and limited motion.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected left knee replacement.  Higher 
schedular evaluations under the assigned diagnostic codes are 
available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment of his service-connected left knee replacement.    
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required. 
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  To the 
extent that there is evidence that the left knee disability may 
result in any interference with employment, this is addressed by 
the issued of entitlement to TDIU which is remanded below.  





ORDER

A disability rating in excess of 30 percent for total left knee 
replacement is denied.


REMAND

The applicable criteria provide a total rating based on 
individual unemployability (TDIU) where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (2010).  

The Veteran's service-connected disabilities are:  total left 
knee replacement at a 30 percent rating; tinnitus at a 10 percent 
rating; and lumbar strain with degenerative disc disease at a 10 
percent rating.  The Veteran's combined service-connected 
disability rating is 40 percent.  This does not meet the 
threshold rating criteria for consideration for a TDIU rating 
under 38 C.F.R. § 4.16 (a).  The Veteran claims that his service-
connected left knee disability renders him unemployable and that 
he warrants TDIU on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16 (b).  

There are multiple letters from Dr. Lyon, a private physician, 
which indicate that the Veteran is unemployable as a result of 
his service-connected left knee replacement.  In the August 2010, 
the RO discounted the most recent medical opinion because the 
letter was not signed.  Review of the evidence reveals multiple 
letters submitted by Dr. Lyon dated August 2006, April 2007, and 
July 2007.  While these letters are not signed, they are on 
letterhead, indicate the doctor's and transcriptionist's 
initials, and are consistent with the other medical evidence of 
record such as the May 2007 private surgical report.  Despite the 
letters not being signed, there is no reason to believe they are 
not genuine, or do not reflect the actual medical opinion of the 
physician in question.

The evidence of record is equivocal as to whether the Veteran's 
service-connected disabilities alone render him unemployable.  
The Veteran has recently received separate VA examinations for 
his three service-connected disabilities.  However, no VA 
examination has addressed the totality of the Veteran's service-
connected disabilities with respect to his current TDIU claim.  
Additional VA examination of the Veteran is warranted. 

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  The veteran should be accorded the 
appropriate VA examination to determine 
employability.  The report of examination 
should include a detailed account of all 
manifestations of all service-connected 
disabilities found to be present.  All 
necessary tests should be conducted.  If 
the examiner determines that specialized 
examination is required to assess the 
Veteran's service-connected shoulder and 
neck disabilities, then the appropriate 
examination(s) should be ordered.  

The examiner should review the evidence of 
record and provide an opinion as to 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service- connected 
disabilities alone, with emphasis on the 
Veteran's service-connected left knee 
replacement.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

2.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination reports do not include adequate 
responses to the opinions requested, they 
must be returned for corrective action.  38 
C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

3.  Following the above, readjudicate the 
Veteran's claim for TDIU, with 
consideration of whether TDIU is warranted 
on an extra-schedular basis.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


